Citation Nr: 1813981	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  13-28 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depression and post-traumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Erin J. Carroll, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1985 to August 1986. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. Jurisdiction has since been transferred to the RO in Detroit, Michigan.

In August 2017, the Board remanded this matter to afford the Veteran a hearing.

In October 2017, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing. A transcript of the hearing has been associated with the record.  

The Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that the Board must broadly construe claims. See, e.g., Clemons v. Shinseki, 23 Vet. App. 1 (2009). The Veteran has alleged additional psychiatric symptoms to those of his originally claimed PTSD, and has been diagnosed with depressive disorder, not otherwise specified, as well as major depressive disorder. Accordingly, the issue on the title page reflects the expanded issue for an acquired psychiatric disability on appeal as a result of the Clemons decision.


FINDINGS OF FACT

1. A probative diagnosis of PTSD is not demonstrated by the evidence of record.

2. A current acquired psychiatric disorder, including depression or PTSD, was not caused or aggravated by a disease or injury in service or service-connected disability.




CONCLUSION OF LAW

Service connection for an acquired psychiatric disorder is not established. 38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

Neither the Veteran, nor his representative has raised any issues with the duty to notify or duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

The Board notes that the Veteran's representative raised the issue of outstanding private treatment records at the October 2017 hearing. However, it appears that all available private treatment records have been associated with the record since the hearing. Additionally, though records from Detroit Receiving Hospital are not a part of the claims file, correspondence dated in October 2017 indicates that the Detroit RO did make two attempts to obtain these records and received no response. The Veteran was notified of these attempts in November 2017. Thus, the Board finds that VA has fulfilled its duty to assist in reasonable efforts to obtain these records.






II. Service Connection 

Applicable Law and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C. § 1110; 38 C.F.R. § 3.303 (a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d). 

Direct service connection may not be granted without evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C. § 1112; 38 C.F.R. § 3.304. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

There are particular requirements for establishing PTSD in 38 C.F.R. § 3.304 (f), which take precedence over the general requirements for establishing service connection in 38 C.F.R. § 3.303. See Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010). Thus, the issues of entitlement to service connection for a psychiatric disorder other than PTSD and entitlement to service connection for PTSD are addressed separately in this decision. 

Establishment of service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor. 38 C.F.R. § 3.304 (f).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In addition, the Board notes that VA has recently amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor. 

The provisions of 38 C.F.R. § 4.125 (a) require that a mental disorder diagnosis must conform to the Fourth Edition of the American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV), or, for claims received by or pending before the AOJ on or after August 4, 2014, the Fifth Edition (DSM-5). See 38 C.F.R. §§ 4.125, 4.130; 79 Fed. Reg. 45093 (Aug. 4, 2014). VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims, such as this one, that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014, even if such claims are subsequently remanded to the AOJ. See 80 Fed. Reg. 53, 14308 (March 19, 2015). As such, this claim is governed by DSM-IV, and further discussion of applicability of the revised regulations is not necessary.

Some chronic diseases may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period. 38 U.S.C. §§ 1101 (3), 1112(a); 38 C.F.R. §§ 3.307 (a) , 3.309(a). For those listed chronic conditions, a showing of continuity of symptoms affords an alternative route to service connection. 38 C.F.R. § 3.303 (b); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013). Here, however, there is no showing or allegation that a psychosis manifested to a degree of ten percent or more within one year of service.

Analysis

      A. PTSD
       
Turning first to establishing service connection for PTSD, the Board finds that the preponderance of the evidence is against a finding that the Veteran currently meets the criteria for a diagnosis of PTSD. 

The Board notes that the only medical evidence the reflects a potential diagnosis of PTSD is the July 2013 Psychiatric Disability Benefits Questionnaire (DBQ) completed by Dr. E.L., along with the Veteran's own self-reports. However, Dr. E.L. failed to provide a medical opinion connecting the Veteran's claimed PTSD to his military service in providing this diagnosis. Furthermore, this report is not shown to have been based on a review of the Veteran's claims file or any other detailed and reliable medical history. Additionally, the July 2013 DBQ warrants less probative weight than the other medical evidence of record (which indicates that the Veteran does not have PTSD) as it does not contain an analysis or discussion as to whether or not all of the criteria for PTSD were met, and it provides little, if any, support for its conclusions. See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion); see also Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence"). Simply stated, a great deal of medical evidence has been associate with the claims file that renders this diagnosis less probative.

Notably, private treatment records and VA treatment records are silent regarding any notations of a diagnosis of PTSD throughout the appeal period.

In January 2013, the Veteran was afforded a VA mental health examination.  There, the VA examiner did not find that the Veteran met the criterion for PTSD, concluding that he was suffering from depression due to post-service stressors including family-related stress and substance abuse issues. The Board finds the January 2013 medical opinion of the VA psychologist that the Veteran does not meet the criteria for a diagnosis of PTSD to be highly probative. The psychologist based his opinion on a thorough review of the claims file and provided a detailed report and analysis of multiple factors to support his opinion. See Bloom v. West, 12 Vet. App. 185, 187 (1999). The examiner also conducted a complete interview of the Veteran and reviewed the account of his experiences during service. For these reasons, the opinion by the psychologist is afforded greater probative value than the diagnosis of PTSD provided in July 2013. 

In addition, the service treatment records contain no complaint, symptoms, or diagnoses of PTSD, despite in-service findings of a maladaptive personality and irrational behavior prior to discharge. See Correspondence date July 15, 1986. The Board notes that the Veteran testified that he became depressed during service upon learning of his father's illness and after his own involvement in a car accident. See October 2017 Board Hearing Testimony p. 4-5. However, he has not provided any evidence that would confirm any non-combat stressors, nor has he set forth any specific allegation that could be confirmed. 

Service connection is limited to those cases where disease or injury has resulted in a disability. In the absence of proof of a present disability for which service connection is sought, there is no valid claim of service connection. See Brammer v. Derwinski, 3 Vet. App. 223 (1992). Accordingly, the claim for service connection for PTSD must be denied.

In making this decision, the Board has also considered the lay evidence indicating that the Veteran has PTSD. The Veteran is competent to testify as to his observations. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007. In addition, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). However, unlike disorders that may be observable as to both their incurrence and their cause, the cause of a psychiatric disability is not readily apparent to lay observation, and the Court has held that psychiatric diagnoses are generally the province of medical professionals. See Clemons, supra ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"). Moreover, even if credible and competent, the general lay assertions are outweighed by the specific and reasoned conclusion of the health care professional who diagnosed a psychiatric disability other than PTSD. See Nieves-Rodriguez, supra.

As explained above, the most persuasive and probative evidence of record does not reflect that the Veteran has a diagnosis of PTSD. See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993). The lay statements of the Veteran, as well as the July 2013 DBQ were considered, but are found to be less probative than the January 2013 VA examination report. The Board finds it significant that the January 2013 VA examination report and post-service treatment records contain no diagnosis of PTSD, which further supports the finding that this disorder does not presently exist in this case. Thus, given the lack of probative and persuasive value of evidence demonstrating a current disability of PTSD, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and regulation. See Gilbert, supra; 38 C.F.R. § 3.102. Accordingly, for the reasons and bases discussed above, the Board concludes that the preponderance of the evidence is against finding there is a PTSD diagnosis in this case. See, e.g., Cohen v. Brown, 10 Vet. App. 128, 153 (1997) (Chief Judge Nebeker, concurring) (VA adjudicators may reject the claim upon a finding that the preponderance of the evidence is against a PTSD diagnosis). Therefore, service connection for PTSD is denied.

	B. Other Acquired Psychiatric Disorder

Regarding the claimed other acquired psychiatric disorder, there is no dispute that the Veteran has a current disability. See e.g. January 2013 VA examination report which noted a diagnosis of depressive disorder, not otherwise specified. Private treatment records also indicate a diagnosis of major depressive disorder. 

As noted above, the evidence demonstrates in-service findings of a maladaptive personality and irrational behavior prior to discharge. See Correspondence date July 15, 1986. Additionally, the Veteran testified that he became depressed during service upon learning of his father's illness and after his own involvement in a car accident. See October 2017 Board Hearing Testimony p. 4-5. However, no diagnosis of a depressive disorder was rendered in service. 

A VA opinion was obtained in January 2013 to address whether any acquired psychiatric disorder was related to service. The January 2013 VA examiner determined that the Veteran's current disability was less likely than not related to service. The examiner acknowledged that the Veteran was found to have a maladaptive personality upon discharge from service. However, the examiner determined that the current depressive disorder was at least as likely as not related to the Veteran's family-related stress, history of substance abuse, and related adverse social and occupational consequences, based upon the medical history provided during the examination.

The Board affords the January 2013 VA opinion a high probative value. In this regard, the examiner reviewed the Veteran's file and offered a comprehensive discussion analyzing all of the pertinent evidence of record and explaining the basis for the opinion. Additionally, the examiner attributed the psychiatric symptoms to alternative causes based upon the history provided by the Veteran. See Nieves- Rodriguez v. Peake, supra. 

There are no probative medical opinions in favor of the claim. The July 2013 psychiatric DBQ discussed above noted a diagnosis of major depressive disorder, but no nexus opinion was rendered at that time. Additionally, the Board also notes that a January 2018 letter was submitted by the Veteran's pastor, A.S., who opined that the Veteran's psychiatric symptoms were likely a direct result of his military service. Although A.S. indicated that he was a professional therapist by trade, he failed to provide any rationale in support of his conclusions. Thus, the opinion is afforded no probative value. See Nieves-Rodriguez, supra. 

The Board appreciates that the Veteran believes that his current disability is related to service, and that he is competent to report his personal observations. Layno v. Brown, 6 Vet. App. 465, 469 (1994). However, the Board affords the lay opinion no probative value. Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435  (2011), as to the specific issue in this case, determining whether a depressive disorder is due to military service, falls outside the realm of common knowledge of a lay person. See Jandreau, supra.

Based on the foregoing, the Board finds that the preponderance of the evidence is against the claim and service connection for an acquired psychiatric disorder must be denied.




ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include depression and PTSD, is denied. 



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


